Citation Nr: 0105952	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-13 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
a residual of exposure to ionizing radiation during service.  


REPRESENTATION

Appellant represented by:	Brian Kuehn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision denied service 
connection for skin cancers claimed as a residual of exposure 
to ionizing radiation during service.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During service, the veteran participated in Operation 
CASTLE, atmospheric nuclear testing in the Pacific conducted 
in 1954.

3.  The veteran received a total radiation dose of 1.013 rem 
gamma with an upper bound of 1.5 rem gamma.  The veteran was 
not exposed to neutron radiation.  

4.  The medical evidence of record reveals that the veteran 
has been diagnosed with recurrent basal cell carcinoma and 
actinic keratosis.

5.  Ionizing radiation exposure, at the levels established by 
the evidence of record, during service did not cause the 
veteran's basal cell carcinoma.  

CONCLUSION OF LAW

Basal cell carcinoma and actinic keratosis were not incurred 
in service, may not be presumed to have been incurred in 
service, and were not incurred due to ionizing radiation 
exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(a)(West 1991 and Supp.  2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Congress recently enacted the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-398, 114 Stat. 1654, (Nov. 9, 
2000) that amended and expanded the statutory law concerning 
VA-s duties when processing claims for VA benefits.  Although 
the RO adjudicated the claim on the merits, unless the duty 
to assist as expanded under this law has been met, it would 
be prejudicial to the veteran if the Board were to proceed to 
issue a decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, a careful review of the record shows that 
all available records have been obtained as well as the 
necessary medical opinions.  The Board finds that all 
reasonable efforts have been made by the RO to obtain 
evidence necessary to substantiate the veteran's claim, the 
veteran and his attorney were informed of the pertinent law 
and regulations concerning the claim, that they have had 
ample opportunity to argue the case on its merits both in 
writing and at a personal hearing before the Board, and that 
thus the veteran will not be prejudiced by our proceeding to 
consider his claim.

The veteran contends that his basal cell carcinomas, skin 
cancers, were caused by exposure to ionizing radiation during 
military service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  First, 
service connection may be established on the basis of 
radiation exposure under the provisions of 38 C.F.R. § 
3.309(d) and 38 C.F.R. § 3.311.  Second, service connection 
may be established on a direct basis.  Finally, service 
connection may be established on a presumptive basis.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Each basis will 
be discussed in detail in the Board's analysis below.

II.  Evidence

The veteran's discharge papers, DD 214, reveals that he 
served in the United States Air Force.  The RO has obtained 
the veteran's service medical records.  The service medical 
records obtained are not numerous, but they do contain 
entrance and separation examination reports and a few medical 
treatment records.  There is no indication in any of the 
service medical records that the veteran had any complaints 
of, or treatment for, any skin cancer or skin disorder during 
service.  On the veteran's March 1955 separation examination 
report the veteran's skin was evaluated as "normal" with no 
abnormalities noted by the examining physician.  

The veteran has submitted a considerable amount of private 
medical records to support his claim.  These records reveal 
that beginning in 1985 the veteran was diagnosed with skin 
cancer.  On multiple occasions since 1985 the veteran has had 
skin cancers excised.  The numerous pathology reports on the 
excised skin matter reveal diagnoses of basal cell carcinoma.  
One pathology report also contains a diagnosis of actinic 
keratosis along with the diagnosis of basal cell carcinoma.  

Dr. Richard D. Corley is the veteran's private physician who 
conducted the multiple surgical excisions of the veteran's 
skin cancers over the years.  In June 1994 he submitted a 
letter which stated in part that "I evaluated [the veteran] 
for the fist time on January 15, 1985.  He was taken to 
surgery by me where I removed a basal cell carcinoma from his 
neck.  I removed multiple other skin cancers from his head 
and neck area, including a massive squamous cell carcinoma of 
his neck and chest.  I am of the opinion that these 
superficial skin cancers are related to his radiation 
exposure when he was in the U.S. Army, participating in 
atomic tests.  It is a known medical fact that this type of 
radiation produced multiple skin cancers.  . . .  "  The 
Board notes two inaccuracies with the physician's statement.  
First, the veteran served in the Air Force, not the Army.  
Second, review of the evidence of record does not reveal any 
confirmed diagnosis of squamous cell carcinoma.  All of the 
pathology reports of record, including all reports involving 
excision from the veteran's chest, show confirmed diagnoses 
of basal cell carcinoma.  

A July 1994 surgical report is of record.  At this time Dr. 
Corley excised several basal cell carcinomas from the 
veteran's ear and neck.  This record is interesting in view 
of the medical history noted.  The report states the veteran 
was evaluated "on several occasions for consideration of 
diagnosis and treatment of removal of multiple squamous cell 
and multiple basal cell carcinomas.  This patient was exposed 
to high levels of radiation in the Marshall Islands during 
World War II."  Again, the Board must note the errors in the 
history indicated by the physician.  Again we note that there 
is no diagnosis of squamous cell carcinoma of record.  We 
also note that the veteran did not serve during World War II.  

In April 1995 Dr. Corley submitted another letter on the 
veteran's behalf.  This letter states that the veteran "a 
former member of the U.S. Air Force has developed multiple 
skin cancers in my opinion as a result of radiation exposure 
that he incurred while in the U.S. Air Force participating in 
atomic tests.  Moreover, I am of the opinion that [the 
veteran] will most probably develop multiple other skin 
cancers from his previous radiation exposure and at some time 
will most probably become totally disabled from his multiple 
skin cancers related to exposure while in the U.S. Air 
Force."  The Board notes the inconsistency that Dr. Corley's 
prior letter referred to the veteran's skin cancers as 
superficial while this letter contains a dire prediction of 
total disability.  

The RO confirmed the veteran's allegations of radiation 
exposure with the Defense Special Weapons Agency (DSWA).  The 
October 1996 reply from DSWA indicated that the veteran was 
"present at Operation CASTLE, a U.S. atmospheric nuclear 
test series conducted at the Pacific Proving Ground during 
1954.  . . .  A careful search of dosimetry data reveals a 
recorded dose of 0.585 rem gamma for [the veteran].  A 
scientific dose reconstruction indicates that [the veteran] 
would have received an additional probable dose of 0.428 
gamma.  [The veteran's] total dose 91.013 rem gamma) has an 
upper bound of 1.5 rem gamma.  A scientific dose 
reconstruction . . . indicates that due to the distance of 
[the veteran's] unit from ground zero, he had virtually no 
potential for exposure to neutron radiation."  The attached 
unit history indicates that the veteran's unit was 
responsible for aircraft maintenance and decontamination.  

Pursuant to 38 C.F.R. § 3.311(c) the information obtained was 
ultimately referred to VA's Chief Public Health and 
Environmental Hazards Officer for a medical opinion as to the 
etiology of the veteran's skin cancer.  The January 1997 
medical opinion stated:

2.  The Defense Special Weapons Agency estimates 
that the veteran was exposed to the following 
doses of ionizing radiation during military 
service:  1.013 rem gamma with an upper bound of 
1.5 rem gamma; virtually no potential for 
neutron.

3.  The CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses for skin 
cancer.  Skin cancer has been attributed to 
ionizing radiation at high doses, e.g., several 
hundred rads.  Excess numbers of basal cell 
cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins 
of irradiated areas (Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), 
1990, pages 325 to 327).

4.  In light of the above, in our opinion it is 
unlikely that the veteran's multiple basal and 
squamous cell skin cancers can be attributed to 
exposure to ionizing radiation in service.  

In September 2000 the veteran presented sworn testimony 
before the undersigned member of the Board.  The veteran 
testified that during the atomic tests he worked refueling 
various airplanes.  He testified that these planes had flown 
through contaminated areas.  On direct questioning he was 
asked, "what did your doctor tell you as far as what he 
thinks caused the cancer?"  The veteran answered "well he 
said it could have been radiation and it could have been sun 
and you know -- different things I guess, you know."  

To summarize, the evidence of record reveals that the veteran 
was present at atmospheric atomic testing during service in 
1954.  He participated in operation CASTLE and had exposure 
to low levels of radiation 1.013 rem gamma with an upper 
bound of 1.5 rem gamma and virtually no potential for neutron 
radiation.  The evidence of record also reveals that the 
veteran has been diagnosed with recurrent skin cancers, basal 
cell carcinoma, dating from an initial diagnosis in 1985.  

III.  Analysis

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  First, 
service connection may be established on the basis of 
radiation exposure under the provisions of 38 C.F.R. § 
3.309(d) and 38 C.F.R. § 3.311.  Second, service connection 
may be established on a direct basis.  Finally, service 
connection may be established on a presumptive basis.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Each basis is 
discussed in detail in the Board's below.

A.  38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311

There are 16 types of cancer which warrant service connection 
on a presumptive basis if they become manifest in a 
"radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (2000).  The enumerated diseases 
are:  Leukemia (other than chronic lymphocytic leukemia); 
Cancer of the thyroid; Cancer of the breast; Cancer of the 
pharynx; Cancer of the esophagus; Cancer of the stomach; 
Cancer of the small intestine; Cancer of the pancreas; 
Multiple myeloma; Lymphomas (except Hodgkin's disease); 
Cancer of the bile ducts; Cancer of the gall bladder; Primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); Cancer of the salivary gland; Cancer of the 
urinary tract; and Bronchiolo-aveolar carcinoma.  38 C.F.R. § 
3.309(d)(2) (2000).  The evidence of record reveals that the 
veteran is diagnosed with recurrent skin cancer, basal cell 
carcinoma.  Basal cell carcinoma is not one of the enumerated 
diseases.  Therefore presumptive service connection on the 
basis of radiation exposure under 38 C.F.R. § 3.309(d) is not 
warranted.  

Service connection on the basis of radiation exposure can 
also be established under 38 C.F.R. § 3.311.  The regulation 
enumerates a list of diseases which are considered 
"radiogenic diseases."  The enumerated diseases are:  All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; Thyroid cancer; Breast cancer; Lung cancer; Bone 
cancer; Liver cancer; Skin cancer; Esophageal cancer; Stomach 
cancer; Colon cancer; Pancreatic cancer; Kidney cancer; 
Urinary bladder cancer; Salivary gland cancer; Multiple 
myeloma; Posterior subcapsular cataracts; Non-malignant 
thyroid nodular disease; Ovarian cancer; Parathyroid adenoma; 
Tumors of the brain and central nervous system; Cancer of the 
rectum; Lymphomas other than Hodgkin's disease; Prostate 
cancer; and Any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2000)(emphasis added).  Basal cell carcinoma is considered 
"any other cancer" which means it is a "radiogenic 
disease" within the meaning of the regulations.  38 C.F.R. 
§ 3.311(b)(2) (2000). 

Where, as in this case, the veteran developed a radiogenic 
disease and it is contended that the disease is a result of 
exposure to ionizing radiation during service, VA laws and 
regulations require that an assessment be made as to the size 
and nature of the radiation dose or doses. 38 C.F.R. § 
3.311(a) (2000).  The regulation requires VA to obtain 
radiation dose information from the Defense Department to 
determine if the veteran was indeed exposed to ionizing 
radiation.  
As noted above, the RO confirmed the veteran's allegations of 
radiation exposure with the Defense Special Weapons Agency 
(DSWA).  The October 1996 reply from DSWA indicated that the 
veteran was "present at Operation CASTLE, a U.S. atmospheric 
nuclear test series conducted at the Pacific Proving Ground 
during 1954.  . . .  A careful search of dosimetry data 
reveals a recorded dose of 0.585 rem gamma for [the veteran].  
A scientific dose reconstruction indicates that [the veteran] 
would have received an additional probable dose of 0.428 
gamma.  [The veteran's] total dose 91.013 rem gamma) has an 
upper bound of 1.5 rem gamma.  A scientific dose 
reconstruction . . . indicates that due to the distance of 
[the veteran's] unit from ground zero, he had virtually no 
potential for exposure to neutron radiation."  

The RO then obtained the necessary medical opinion which 
stated that "skin cancer has been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also have been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325 to 327).   . . .  
In light of the above, in our opinion it is unlikely that the 
veteran's multiple basal and squamous cell skin cancers can 
be attributed to exposure to ionizing radiation in service."  

The two letters submitted by Dr. Corley express his opinion 
"that these superficial skin cancers are related to his 
radiation exposure when he was in [service] participating in 
atomic tests."   Dr. Corley also indicated that the veteran 
"was exposed to high levels of radiation in the Marshall 
Islands during World War II."  

On initial observation one might concluded that there are two 
medical opinions of record:  one stating that the veteran's 
basal cell carcinoma was caused by radiation exposure during 
service and one stating that it was not.  However, the bases 
of these opinions are very different.  The VA medical opinion 
was based on knowing that the veteran's level of exposure to 
ionizing radiation was quite low, being an upper bound of 1.5 
rem gamma.  Dr. Corley's opinion was based on the information 
that the veteran was exposed to "high levels of radiation" 
during service.  This is not shown by the evidence of record.  
Dr. Corley's opinions also indicate other information that is 
not supported in the record, such as the alleged diagnoses of 
squamous cell carcinoma.  Because of the inaccurate 
information upon which Dr. Corley based his opinion, the 
Board finds that it has little weight.  Upon review of the 
evidence of record the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection on the basis of exposure to ionizing radiation.  

The Board notes that the fact pattern in the present case is 
distinctly different from that presented in Stone v. Gober 14 
Vet. App. 116 (2000).  Specifically, the veteran has not 
presented any scientifically based assertions or evidence 
which must be investigated by VA under the duty to assist.  
Rather, he has presented Dr. Corley's opinion which was based 
on incomplete and inaccurate information concerning the 
extent of the veteran's radiation exposure.  

B.  Direct Service Connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (2000).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000);  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

There is no evidence of basal cell carcinoma during service.  
The service medical records do not reveal any complaints of 
or treatment for this condition.  The veteran was first 
diagnosed with basal cell carcinoma in 1985, over 30 years 
after separation from service.  The only evidence linking the 
veteran's skin cancer to service is Dr. Corley's medical 
opinion.  As noted above, this opinion is based on incomplete 
and inaccurate information concerning the extent of the 
veteran's radiation exposure during service.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim on a direct basis.  

C.  Presumptive Service Connection

Service connection may also be granted for a disability on a 
presumptive basis.  Malignant tumors, cancer, are presumed to 
have been incurred during active military service if they 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The evidence of record reveals that the veteran separated 
from service in 1955.  The first diagnosis of cancer was made 
in 1985.  This is over three decades after the veteran 
separated from service and is well beyond the one year period 
during which presumptive service connection would be 
warranted.  As such, the preponderance of evidence is against 
service connection for the veteran's skin cancer on this 
basis.  


ORDER

Service connection for skin cancer, claimed as a residual of 
exposure to ionizing radiation during service, is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

